

116 HR 5681 IH: Protecting Communities from Hospital Closures Act of 2020
U.S. House of Representatives
2020-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5681IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2020Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require hospitals to submit notice to the Secretary of
			 Health and Human Services before closing all or certain units or
			 departments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Communities from Hospital Closures Act of 2020. 2.Hospital closings (a)In generalPart C of title III of the Public Health Service Act (42 U.S.C. 248 et seq.) is amended by adding at the end the following:
				
					327B.Hospital closings
						(a)Notice requirement
 (1)RequirementA hospital shall provide written notice to the Secretary of a determination— (A)to close all or most of its units or departments (in this section referred to as a general hospital closing); or
 (B)to close an emergency treatment unit or department, a labor and delivery unit or department, or any other type of unit or department that the Secretary determines, by regulation, might significantly impact the health and welfare of an affected community such that advanced notice and planning is warranted (in this section referred to as a significant impact unit closing).
 (2)TimingA hospital shall give notice required by paragraph (1)— (A)upon making a determination to close described in such paragraph; and
 (B)in no event less than 180 days from the anticipated date of the closing. (b)Prohibition against closing except pursuant to closure plan (1)ProhibitionA hospital shall not close any unit or department as part of a general hospital closing or a significant impact unit closing except pursuant to a written closure plan that has been approved by the Secretary with respect to such unit or department.
 (2)Approval standardThe Secretary shall approve a closure plan with respect to the closing of a unit or department only if the Secretary determines that the closure plan adequately addresses—
 (A)continuity of patient care; and (B)the health and safety needs of the community served by the unit or department.
 (3)ModificationThe Secretary may condition approval under paragraph (2) on the agreement by the hospital to modify the closure plan to include such conditions as the Secretary determines to be necessary meet the approval standard of paragraph (2).
 (4)Notification to CongressThe Secretary shall promptly provide written notice to the Congress upon receiving, approving, rejecting, or requiring a modification to a closure plan under this section.
							(c)Closure plans
 (1)Initial closure planA hospital seeking to carry out a general hospital closing or a significant impact unit closing shall submit to the Secretary—
 (A)not later than 120 days before the anticipated date of the closing, an initial closure plan; and (B)not less than every 2 weeks thereafter, through the completion of the proposed closing, updates on the progress of the hospital in—
 (i)finalizing the closure plan; and (ii)implementing the closing.
 (2)Meetings, discussions, and documentsUpon receipt of a closure plan from a hospital, the Secretary may, for the purpose of evaluating the proposed plan and overseeing the implementation of the plan, require—
 (A)attendance at meetings, and involvement in discussions, by executive staff and administrators of the hospital; and
 (B)provision by the hospital to the Secretary of relevant information and documents. (3)Contents of closure planA closure plan under this section shall address the following:
 (A)The reasons for the closing. (B)Any plans for the closing of all major departments and units of the hospital, including with respect to—
 (i)continuity of patient care in each department and unit; and (ii)the transfer of patients to other facilities.
 (C)Plans with respect to specialized programs or groups of patients particularly vulnerable to interruptions in medical care, such as cancer chemotherapy or prenatal care.
 (D)Any plans for the closure of an emergency department, including diversion to other hospital emergency departments and the interface with emergency medical services.
 (E)Written agreements with other health care providers to accept responsibility for continuing the care of patients receiving ongoing care at the hospital.
 (F)Plans for— (i)how all medical records (including paper and electronic records) will be maintained throughout and after the closing; and
 (ii)how those medical records will be made available to former patients and the physicians who provide care for such patients.
 (G)Plans for the maintenance, transfer, and disposal of pharmaceuticals, chemicals, hazardous substances, and other similar materials located at the unit or department subject to the closing.
 (H)The anticipated timeline for closing the units or departments subject to the closing. (I)A communications and engagement plan with respect to the affected community, including plans for a public meeting to be held in the affected community.
 (J)Changes in the hospital’s governing body, administration, and medical staff leadership as the closure is implemented.
 (K)A plan regarding the hospital’s efforts to assist affected workers and students with— (i)finding suitable employment and educational opportunities; and
 (ii)continuation of insurance. (L)Plans to address the effects on bargaining for represented employees.
 (M)An assurance that existing agreements between the hospital and its employees, and agreements subject to collective bargaining with an organization that represents hospital employees, will be honored.
 (N)Plans with respect to maintaining ongoing hospital security. (O)Plans for supervising compliance with, and updates of, the closure plan.
 (d)Rule of constructionNothing in this section shall be construed as creating obligations for the Federal Government to relieve, discharge, perform, indemnify, or assume liability for any obligation or responsibility of a hospital or any of its officers, directors, or affiliates.
						(e)Violations
 (1)Determination of violationIf the Secretary determines that a hospital has violated or is violating any provision of this section, the Secretary may institute an action in a Federal court of competent jurisdiction to compel compliance with this section.
 (2)Judicial remediesIf a court finds, pursuant to an action instituted pursuant to paragraph (1), that a hospital has violated or is violating any provision of this section, the court may—
 (A)enjoin the hospital from carrying out any action in furtherance of closing a unit or department until the hospital has given proper notice and otherwise complied with this section;
 (B)appoint a special master or temporary manager to ensure that the hospital submits a closure plan in accordance with this section and complies with such closure plan; and
 (C)grant such other and further relief as the court may deem just, proper, and equitable under the circumstances..
 (b)ApplicabilityThe amendment made by subsection (a) applies with respect to any closing that occurs after the date of enactment of this Act.
			